497


             OFFICE       OF THE            ATTORNEY          GENERAL           OF    TEXAS’
                                                  AUSTIN
DROVER   SELLERS
AmvnNRY
      OENNLRAL




 tear sirt




                                                                           uqlating            u6rJs-
                                                                           0tm        or 0 ltrt0
                                                                           homa-rula       oity
                                                                                thatuhlla~
                                                                              t to the eon-
                                                                              qutr6 ror the
                                                                            r thr  rajoot.
                                                           lrflgth of ltq -P a prlvato
                                                           a to ba 0an&%and.    Tim oity
                                                          or the &tak but lxpr%rnr it8
                               18 for            moh      property        to br, oen4~rao0                by
                                 1S    it        oan be done.             Undsr th%ao            faet8,
                                                                                611 irr aA8’lbP            t0


                   "(1)    Mly     the       Dop6rtalsnt,            or   th%   oewty,           6otiJg
                   6~ behalf         OS tae Deg%rEra%at, 68 provide6                               in
                   kstldo        667i+ii,         zeviwd       ClvU        3t+tuka,            ;L92S,
                   ao~uim by puroheu or by oon6siamtkon the ri@t
                   of *ay rayuire6 ix4 8 hosua-rule otty sor the eon-
                   8truotion          oi     n    8t8te     hl&JwIy?
                                                                                                                   498


                  "(2)   Cen the olty, rrlthar by ordlnanoe, ar by
                      etment with the St&a undrr ttu tomaa of Artiok
                  &b,      l%.eeallg delegate, twA8ter or pcla8 OA to
                  tha riighwey ;3%g%artr;YntOr the oountj t#otSng ror
                  the ~,epartaefit, it% authority   to oor&wnn such
                  riC;ht of wag'i
           *IO. the sverit auoh              ri@t     of wr\y oaimot               be    oondemrmd          in
           eithvrr       kBrUi4r     BUf;(;tt6t6d    by        the    yX’6068ing        qU6stion8,          theA
           ~lrase   sdviee is the Governor or TOra8 could ,8(IOUTO8uoh
           right   of way iOr tie18Depsrtueilt under the provl8Ima       or
           irtlole   5240   Of the Havised Civil Statuter,     lP2). 88BWlliRg,
           of %OLWRJ%,    th%t the GovgrAor la willing     to not IA thir
           iLlltUAO(t."
          Atil01% 1175, (Aotr 1YZ.L). V%~AOA'~Annotated cIVIl                                               statut%a
   0f T%xOr, OAUiMr8t~8 VtWiOU8 EOWW8 Of haPu-rule Oiti.8.                                                   Sub-
f? ~fvi8ion~   16 of said article provider l.n prt a8 ioll~wr:
                 "TO heQ8 %S0lU8iV% doorfAiOA, OOAtrOl, EA4 jlWI8-
           dlotion   fa, Over aAd under tho pub110 tYtr%%t@, 8v8~um,
           0ll%yr, hi@JA~8 and boulevard%, and publio $rounA8 of
           8uoh oity and to provido for the ImproVeneAt or 8~y
           public 8trmt,    alleya,   highways, ev%nu%8 or boulevard8
           by paring, raining,     gradlAg, filling or othomise   is-
           pr~vin~ths    %%AW. . a"
           Art.      1.082   (Act8      18751, V.         A.     C.    8..   providoa        ift     part    C8


                "The oltr OOUAOI~ahall be lrwe8wd       with full pmor
           and authority   to grsbc, t3reve1, repair,   pars Or other-
           wise improve any avenue rtreet     or alley,   or my portion
           thrnor,   within the 1dt.r    of aaid oity, whonersr, by 8
;r         voto of two-third% Of th% CIld%X?X%A  PZ’WBAt,   thoy .rruy
d;.
!          d%%n 8UOh iB&WOV%mAtfor the pub110 iAtOF%6t$ . . .*
           Art,  1086 (Acts             l$oY),      V. A. C. EL, provide8                    IA it8         entirety
      as P0llow81
                    -TOWA%, oltior  *Ad vlll$g%n,   incorporated   under
           either g%ner%l or 8pOi81 law, whloh rtiall eoo%pt th%
           baaefitr     of this ohapW&aa h%niA provide&           8h8lt hnV0
           pawar to iaprov% any h&Buay wIthIn th%Ir IktA,               by
           rlllkig,     &$wXn&,    mlsirif;,  paving or raPkvIA& the ume
           ln 8 pranont         m%M%Z', or by the oOA8trUOtiOA     Or r9-
           ccnatruotion      of ald%w%lk%, ourbs %A& gutterr,      or by
           wldcning, narrowing or etraI&t0AlAg           th% @ante, an& to
                                                                                                               499

aon. 5. C. Greer,                   paw   3

        eOk%trUOt           neaeeeery         epptUt%neAO%8          th%r%tO,  Lnolud~
        8eyfBrr and Cra5.m.                   ‘city,’          WhOA U8%d herein,   8kl8u
        inoluda, all Lacorporetad tOUn8, oitler   and vIllag%r,
        and t&~%tam @kighwey* fittall inotudf~ eny vtreet,
        BwmU%) tqlcy,   uic;3way, or ;!ublio plecu or apwm,     or
        portion thereof, d%dloat%d to pub110 U%%.*
        iat.     6673       (Acts    1923j,          Y. A. i.      2..    provides       Ln pert an fol-
LOW81

               nThe    Corpai88iOn    is            authorized      to t&k0 Over 8Ad l&.A-
        kin     the     VQl’iOG8   StQt%             iii@,hWy8     iA    TUI18,   %fib   the    OOUti08
        through        whioh said highway8 gaf@.qhall   bar f'roe from any
        ooat,        tbxpenoe or aupa+'fisfo~~of h2.i h&hways. . . .w
        Art.     6673b       (hCt8      1$39),        V.   A,    C. Y.,     ~rovId%s In it8          entirety
88 tQuOW8:

                                           iB hereby
               “Tb Ststr iii&hW%yCrrmmi#~l~~~                                        UUlOPiS%&
        SAd eqcwered,      i.~ it8 QisOmtiOA,      t0 %Ater iAt       o&m-
        tSMt8 Or a M&X%At8 *rIth the tjOV%min& bodi.8 Of
        inoorpor~te   r oItI%8, t6WA8, nA6 Viu8 68, uh8th8r
        bio6rpOr8krd    under the horru rule pro1 x S~OAS Of the
        coA8tItutIon     b;peoIel charter,      or under~the Genersl
        LFlW8, ~rnVI&        for the loccltion,    r8looetIozr,     OOA-
        rtruot 011, r%OoA8truOtIon‘ aa.At%A8Ac%, otultrol,
        8U~OrVi8iQA, end HgUl8tiOA Or diY8i$A8ted Skt.                hi&h-
        ways wIthIxa or through the oorporats limits of 8uah
        lnaorporat8d    citio8,    tom3 , and vlll&~ee,      arid Q@tor-
        crlnlng an4 tlsine the rimp%otlVc liabIlItla6              or
        rW+OAaibiliti@8       of tha yarti88 r~aultitl$ therefrom;
        %t\d auoh lncorpratml        aitt%%,  towns, and villag%%        6r8
        hemby euthorizad end %fGpouer%d, through the &ov%rplog
        b o dc t0o r suc ha ttI0rtoWR8, ,     a ndvlu8g 88      to  lnter
        into auoh OoAtraOtb      or agr%aa%nt8 vith the Stat@
        Ui&hWtlp       ~Off&l.ibSiOA.”

        Art,     6674.11 (~of.8 lY2J,                QS axeodad hot8 19351, T.                 A.   6.   S.,
provides        10    it8    antir%ty         All    fOlhV81

            “i4;hcn%v%r * iu the judgmut      ol tns Bt%te    ii&hw
        ~~~~~&eion, the uacl or aoQ&i#itiOA ot AAJ' land for
        roab, right ol weg puSpoa%a, thbor,            earth, eton0,
        grew1 or other natorlal,          n%o%oraFy or OMVeai%At
        to soy road to ba construct%d,         r%UO~BtrUCt%dr     -ia-
        tein%d, hlensd,      rtmightened      Or lm&h~~@d,       OX lud
        mt axc%cd~        one hundred (100) fa%t in width tOr
        strwun bed dlveralon        I.0 conn%ctIoR *Ith U-A%locetiJV$,
        rclooatIl;e! or rtonrtruotlon      of % d%8iS%t%d     S&it%
      Eon. 2. c. Cretw, ?wa b

          IlU&nfax by      State iiighuay Couaiaaioh, the @am may
                         the
          be acquired   by purohase or oondeanatloh by the County
          Co;Pmieeionerfl court.   Trovided thet tha Couhty in which
          the State Ilighway la located my pay for mm out of the
          County aoad and Bridge Fund, or shy available    county
          funda.
                 -Any CowiiasionarsqCourt la heroby authorized to
           eeaure by purohare or by oonderauatiozr on behalf                or the
          &tate of Tsxaa, any nclw or wider riat                OS ray or land
          not exceeding one hundred (100) feet in width for
           8treaia bed diversion       in oonneotion with We locating,
           relooatlng      or ooartruotion     of e deslpted         Stats
          IilghWy, or lands or lands for material or bofiow                   pite,
           to be used in the oonatruotlon,            reconstruction,       or
          walntenanae of State         Highwayi and to pay for the aem
          out ,of tae      c0w.W   hoed and brides Fund, or out of any
          speoial road f’undr or any available               oounty funds.       The
          State blghway Commioaion shall be charged with the duty
          of furnlrhiue        to the County Coindualonem*           Court the
          plats or field notes of auoh right of way or land and
           the description       of suoh mterials        ae mvy be m&rod,
          lrter whioh the Oommiimlonera* Court may, ahd in hereby
          authorinaC      to pumheae or oondamnthe smi6, w lth               title
.         to the E&et6 ot Texas, in aeoordanoe with euoh field
,//
          notea.      krovided that in the 8vent of oondamzmtion by
          the County the pooedura           ohall be tha &am a8 that Mt
          out in Title       32, hrtlclea    3264 to 3271, iaolu8lve,
          tiovised Civil St6tutea         of Texiwi, OS 1925.        Frovided
          that if the County Cormia~ioners Court of any County in
          whioh euoh right        Or way ia,     lo the    judgment of the
          state    ifighway Cti~ion,         neoarraory for the oon8truotlon
          of a part OS a denigrated Stats Elghway shall Sail or
          refuoe to 8eeure by puroham or by oohdemhatlon for or
          on behalf of the Stat@ of Toma, euah right of way or
          part    thereof,     Uaediatsly    and aa rpesdlly aa poeelble,
          under said Title 52, Artiolea            3%      to 3271, inolueive,
          r5.c.vioed Civil iitetutsa      of Texae, of 1925, after          belog
          nerved     with a copy of an order of the State Highway
          Commiaeslon identifying         by field notea, the part of tha
          tii@iway necaasary for the oonstruatlon               of auoh deeig-
          n&fed state Zlghway end reQue8ting euoh CoUnty COrmaiS-
          sionara Court to eecure aame, then and ih (luoh event
          Eg$lI;t&h       ten (10) daya eftsr the servioa of auoh
                       mid mate Itighway comission             shall  divot      the
          *tto&y        WWIMl     OS Texes,    to iaetltute       oondafanation
P




r+”
                prooaedlnga in t&a MM       of the state of Tuxrta,for the
&:;$
   2           purpose of securing auoh right of w&y. The r&&t of
               ominwt dorprrin to oo~dem 6~y pert of a rl&ht of w&y
               for a State designated      highu&y, under the ooAditioA6
               hamin    oclt out lo hereby oonfernd       on the state kiigh-
               wey Comminsio~ end the Juriadiotion           for the exeroine
               o f luob rlgat   la hereby OOAfermd oc the County Court
               or TraVlS County. Suoh oondemnatlon prooeedinga shall
               be instituted    by the httOrnOy General by fllir;cj 8 stete-
               6UBAtfor oonderznation with the COUAty JuQe of Travla
 'I
 'I            Oounty, Teua, and the venue of auOh proo&ediA& ah611
y.s            br in TraVla County, Texas, aAd jurladiotion               and au-
               thority to appoiAt three (3) dlaintereated              rreaholbara
.              of Travla County, Texas, as Ctmdaaionrra la hereby
               ooeterrad upon tha CouAty Judge of Travis County,
               Texas, end othorwlae auoh OoAdomatloA shall be ao-
    .I~        oosillng  to the prorialon    of said Title      52, titiolar
,:F’;.         3266 to.3271,    i~oluaivo,   ,'i&vlaad Civil    zitetutea    of
               TOxaS, or 1925.=
g            Art. 6703 (Aotr 1885), V. A. C. s., yrovldra          ia pert aa
:,;g
,'~ :. follow&r
.d
,p?               ". . .said (oommirrioaara*)   uourt     ehall ~SSUPU
             &Ad have oontrol  or the 8tWrtS    and alleys      in all
             oltlaa end lnoorpenkd      toner in noes whloh, h&v&
             %O dOfPOt0 (de faOt0) WliUi~i      ~OVUrAfMlAt     b the
             aotlve diao&argr of the& pfffOi.al       dutiesea
                The oaao of G&bbert 'I* City of mowAuood,'~~g%~#.               (2d)
          344, t't a%.,     (Cit.  A p.,  k;a6tlaAd,   opl~ien   by Jue?Am   Funderburk,
          alt   of error refused Y , was a suit brought by Orbbecf et al to
          noover for poraonal Ltjurier         66 a rasult of alleged negU&ence
          of defeaduit    city of Brownwood, a hosue rule oily.          Gabbort, a&
          employoo of Banner Gmaev3riaa 0ttamptirg             to get into a truok
          of &La csnployar, atoppad at A&&t On 6 Qtste hi&hv?&ytn the
          City of Brownwood, stepped into t&r open u~&u&rdad &Ad of a
          oulvert whloh had beeA ocumtruoted by tha Stats'Bighwoy             Dsp&rt-
          m&At and fell several feet, nuataini~g injur%o&.              XeAoe, t&la
          0866 raised   the quest&n      for deoiaion whether wider the plead-
          logs and the unoontroverted        evlderroe the City of Brownwood
          h&d jq.r$adiotlon     of tns partlouler     aeotion of tie titate Hl@m&~
          within St& 1ipJLts where tae aooldont ooaurred.            Mother w&y of
          rtating the Question it raised for doalalors is whethim the
          transfer of juriediotion       Over State RifEPlrsga in a oounty
          from the County CO~~&&~OAW&~court of euoh oounty to the
          State Kighwey C~RUJU~~~ABffeoted likewise a treA6f6r of the
          furiadiotlon    of the oitis6     eAO toWA iA EWO& OOwty over State
          highways in euoh oitiea and towns to'the state !li@iw&y Co6miaalo~O
          Juetice PuAderburk wrote et great 1snGth di&Oua6i~~ and reQOAOiling
$fJIJ. I).   c.   DJ.-F,    pow    6


 the above quoted atetutee and 4lattoguiahing                         many daoiaiona.
 ~muauoh aa hi8 lengt&               declrlon        la raadfly      available.    we dsem
 it unAeoeaaary       to quota       it.      BuSSioe it to bay that he held the
 city of Srownwood liable              for itc tort by first dater~r,ir,g                era
 holCin6 thet the City of WOWAWOO~ had i~:~CiUsfl~ Qo@,nlon
 oontrol     ma iuriediotion           1~. UWR, over and under the yub lo
 stresta,     0v4nu4a. 011 ‘$y * an ]ipJi.&& 3 0 f t&e oity acQ that $hot&~
 tl;ro I.&.alaturc      could have tranalerred                 ~urisdlation     of cftlea an&
‘forma over var%to~~Ler hl&hrsaya therein to the tttate iiip,hway Da-
portrant.      AeVbrthel80b       It     Arlthilr      oxvrerbfhl    nor Lamliod cay
 tntentfon to do so.          ‘tic! point8 out th t St i                   t1 Q. 1    that
ht.      6473 operated to tmmbfer                 the Soker J”UP:%offione~s
 OOUAtibR     bAd/Or    COUAt$’ (%lUAibbiOAlrr6’             ciOlUt8  OVaI? UtbtCi  high-
waga within       oouty limita to tha Stats iii&way Comalaalo~,
oitFaQ; &bbfne v. &%8StOAcl COUAty, ll4 Ter. 345, 268 3.w. 915,
and other caaca.          IA this ~O~WO~~OA                he Starthor btatear
             *Z&orerffaotlra     than Art&&e 6673br as indiaating
        Legislative   oonatruotion    of ~rtiole  6673, is Al’tlola
        66&n,   luthorircLng oosuniaelonwa* oourta at county
        exponae, but only as acants of the Etato fifgbray
        2epartsent,   to oondam laodo and mnteriala      Soor
        'OOARtFUOtiOA, PBOOAl)trUOtiOA, Or -intOAaAM          Ot
        stat6 kil.&waya.'    rfll   it be oontendad that thla
        WlpOWW8        OOUAtJ’ OOi7&bb~OA@3Xb’      OOuttb      t0    OOAdOSC
        1aAda bad Jabtcrialb in the oitp lmtb     Of 6A
        imorg3oratad olty or town   for stats highway pur-
        poaoa?   May aliouLd the power bs exerolaad at
        oounty oxpmae rather than city or town expanse?
             The oo~olualoA see818 to u8 to be ineeoapabla
        thet the effaot of Artiole 6673 web to ooafrr upon
        the Btste iii&hWny DfQtWbWAt     OA4  the fOrEiOr jurib-
        diotiOA of oouoty OOidbb,ioAer~’     OOUTtb, wnioh,
        althou@   ~JI terma broad snou&h to inolude   tbs formtir
        JtCiRdiCtiOA       Of   Olti4a   end   tOWAs,     ai6   not   d0    aOb   iOr
        the very same rebaa~n they WON.             oat    inaluded        I&   t&b
        jurladlation       of oountg o~n~~isal~n~r~* court8 which
        eeid article       treraferrad to the lilghway i)eperkWnt.?

       tie atatoa in effect,      oitiag tiupreere Court suthorlrlea,          that
tha ccuzmisalonora'     Court  tas   n8vw   hcd  furiadiction       to OpA   up    e
hiaway v&thin the oorwrate           llaita  of e city;       timt aubh right
ir solely one of looal eelf -~:OVWAlWAt          for the oity to axeraiw
and apeekr   of possible    dire   and Erave    ooA0equaA040      to the  city
Wd its citizens     should the ;itate ~~IighwayJ6pttrtaent           a0 80.
                                                                                                  503

  ~fon. I). C. Crser,         page 7


         StatUtes    OOnfOrdng     right OS WliACWltdO,,,RiA must be stristly
  S&lowed end atrlotlyH~;;le~rued           in Savor of owner of property
  aought to be taken.                 . Kllbargar County, Comm. App., 55
  s. x. (2d) 797. Fight of eminent domain must be exercised               fn
  aaoordanoe with strlat        prlnolplea     governing right.   State v.
  ~lller,    Clv. App., 92 S.??.(26) 107’3. The law having provided
  * apeclflc      fom of prooedure Sor aoqulrlng property for street
  purpose8, any other method not so authorlced oar.not be upheld.
  city of Dallas v. Bergtleld,          Clv. App., 245 S. K. 749; Coolays
  aonstltutlonal      Llmltatlone     8th Fa.., vol.   I, p. 138.

        In Adams v. Rookwall County, Texas, Comm. App., 1926,
  280 s. :y. 759, Juatloe Nickels held, that Rookwall County dlb                            not
  bare the Power to oondemn lands for road purposes wlth,ln the
  corporate limits of the town of Royse.
      By virtue OS the holdings and reasoning in Oabbert v. City
 of Brownwood espeolally, and the hOldlAgS and maeoniq   generally
 in other oases olted, we answar your Question No. one in the ’
 negative.
        To answer ysur aeoond question,               we puotl3 from seotiog            33,
 20   colpas Ju-ris pp., 545-546:
              Vhem the laglslatura   dela’gatss tha right to
        exaralae the power OS eminent domain the grantee      of
        the power oannot surrender,  transfer,  or redelegate
        the same to another unless expressly authorized by
        the statute oonferrlxig the power. . .*
 The text       is    supported by the    Texas     base   of   ~:atkine     v.   Hopkins
L COtMy,       Civ. kpp.. 72 6. W. 872.            Therefore,      we answer       your
  question      No. TWOin the negative.
        NOW     in regard     t0   your third     question,     Art.       5240 (A&s    1903)
 provides       as follows:
              Vhen any land shall be required by the State
        for any charaater of public use, the Oovernor la
        authorlaed to puroh~ase sala land, or the right to
        the use thereof,  Sor suah purpose; or, falling      to
        agree with the owner on the prloe therefor,       such
        land may be condemned for such pub110 use in the
        name of this State.    TJpon the dlreotlon   of the
        Governor, prooeeain,@e shall be instituted     against
        the owner of the land by the Attorney ceneral or
        under his dire&ion    by the dletrlot    or county at-
        torney.   Should the award of damages in the opinion
                                                                                           I: i.i 1.

                                                                                     504




    of the Covernor be ex~essl~e. euoh award ahall not
    be p~ld but tbe Ztata shall pay the oosts oE the
    proceedlnqs and no rurther eotlon abell be t&w.”
         ~rtiole     1107, v..k.C.2.,      ,providee    in pert aa r0ii0w8:
          “2s lncorporat,ed olty. or town ahell have the
    rlc,ht of eminent domain to oondemn private property                 for
    either of the following    purposerr
          “1.     To open, ohawe        or wlden any pub110 street,
                  avenue or alley.       . . .*
          Art1016 1202, V.A.C.S.,          pmrldrr      in part as follows:
         u?Wbjeot ts the tenan hereof,    the governlq    body
    or a city may lay out,  open, eatabllsh,    widen, rtraifihten,
    or extend any highway within its limits,     and puPohss6,
    oondemn, and take property thenfor.      . . .*
         Art1016 1203,      V.A.C.S.,      provides     ln part a8 follower
           *Cities may purchase by axreement wlth the owner any
    property, all or part or which in the opfnlon 0r the gov-
    ernlnq body la neoesaary for tha naklng ot lmprote!uuItr
    under the terms hereof, an6 pay for 8~      Out Or any fund8
    ersllable.    . . .*
           %c here bean unable to tlnd any authorities       oonstrulng the
powra or the crovernor under Art. 8240.        Rowever, we oonolude that
Arts. 1175, 1082, 1086, 1107(l),    1.202, and 1203, supra, are to be
oonstrued in para materla and as giving oltler        exolual+o domlinlon,
oontrol,   right to purchaee rights at way, and rl#it of eminent do-
main and jurladlotton    ovar publia mtroetm and highways within *he
sorporate limits of home rule oltlea.        The Legislature   hating enaoted
$crneral statute9 making a general provlslon r0r all oasee (a6 ror
example, all hlghwqya In ell Counties) and having furthar anaated
atatutca aakins special prwlelona      for a partlotiar     oataeor class
(as ior example, highways in citlea      anll towns) the former yields and
the letter    prevalla, lneorar aa the particular     oaes or olaea ia oon-
Qerned . Sabbert va. City or ‘LrownWoQ, aupra.
     ~thersfore            anmwer your third          ‘question   in the negative.